Citation Nr: 1645320	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a foot disorder claimed as bilateral flat feet.

3.  Entitlement to service connection for degenerative joint disease (DJD) of the right hand.

4.  Entitlement to service connection for DJD of the bilateral ankles.

5.  Entitlement to service connection for DJD of the thoracolumbar spine.

6.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.

7.  Entitlement to service connection for fatigue.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to service connection for bilateral hearing loss, bilateral flat feet, GERD, fatigue and DJD of the thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  DJD of the right hand was not manifest in service or within one year of discharge from active duty, and is unrelated to service.

2.  DJD of the bilateral ankles was not manifest in service or within one year of discharge from active duty, and is unrelated to service.

3.  Cervical spine disability, diagnosed as DDD, was not manifest in service or within one year of discharge from active duty, and is unrelated to service.


CONCLUSIONS OF LAW

1.  DJD of the right hand was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  DJD of the bilateral ankles was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  Cervical spine disability, diagnosed as DDD, was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication VCAA notice by a letter dated in July 2011.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, identified private treatment records, and lay statements have been associated with the record.  Inquiry to the Social Security Administration disclosed no relevant records.  

The Veteran was afforded a VA Gulf War examination in April 2012 that addressed the issues being decided in this decision.  The examiner reviewed the Veteran's claims file, examined the Veteran, and provided opinions.  The opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Analysis

As an initial matter, the Board has considered the fact that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Nevertheless, as discussed below, the Veteran is currently diagnosed with known clinical diagnosis as to DJD of the right hand and bilateral ankles as well as cervical DDD.  See April 2012 VA examination report.  Therefore, these do not constitute qualifying chronic disability.  As such, the provisions of 38 U.S.C.A. § 1117 do not apply. 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  DJD or arthritis is among the listed conditions, subject to a one year presumptive period. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37   (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran served on the aircraft carrier the USS Independence, both on the flight deck and as a fire fighter, during the Persian Gulf War.  He has current diagnoses of DJD of the right hand and bilateral ankles and cervical DDD, as noted in his April 2012 VA Gulf War registry examination.  Thus, the first Shedden element is met as to these claims.  

As to the second Shedden element, in-service incurrence or aggravation of a disease or injury, the Veteran urges that he developed problems with his joints in general due to prolonged standing and on deck, cold nights spent outside during the Gulf War and due to proximity to chemicals encountered in a war zone.  However, for the following reasons, the preponderance of the evidence is against a finding of a nexus between these current disabilities and the Veteran's active service.  

      Right hand DJD

Service treatment records show no right hand disability at entrance or separation.  Clinical evaluations were normal at both entrance and separation as to the upper extremities.  The record does not show treatment for a right hand condition or injury.

VA treatment records dated in June 2011 reflect a complaint of stiffness in the hands.  Testing for rheumatoid factor was positive at that time.  June 2011 X-rays reflect mild DJD in the right hand.  

Report of the April 2012 VA Gulf War examination reflects the examiner's opinion that the Veteran did not have an unexplained pattern of disability and his complaints regarding the right hand were less likely as not related to a specific exposure event experienced in SW Asia.  The rationale was that the right hand DJD was a specific diagnosis, that the positive rheumatoid factor may cause stiffness bilaterally in early or mild disease states, and the claims folder was silent for hand injury.

To the extent that the Veteran alleges that right hand DJD or arthritis was actually manifested in service or within the first post-service year, the preponderance of the evidence is against such a claim.  The record as discussed above clearly does not show arthritis until many years following service.  As such, service connection on presumptive basis is denied. 

Additionally, the preponderance of the evidence is against a finding that the current right hand disability, DJD, is related to service.  The 2012 VA opinion, which is wholly against the claim, was based on review of the history including service treatment records and commented on both presumptive as well as a direct etiological relationship; it addressed all of the critical medical issues in this claim regarding nexus and is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.  Moreover, it is uncontroverted by other medical evidence.  The Board finds it highly probative and persuasive.

As noted, VA treatment records dated through the present reflect continued treatment for right hand complaints and also show right hand DJD as pointed out by the VA examiner in 2012.  The records contain no medical opinions linking the Veteran's current right hand disability of DJD to his active duty service generally or any of the aforementioned service-related acts of prolonged standing on deck, cold nights spent outside during the Gulf War or proximity to chemicals encountered in a war zone specifically.  In fact, the VA examiner specifically opined against such a relationship.  Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right hand DJD is causally related to his active duty service.  As such, the third element has not been met, and direct service connection is not warranted.

In making this decision, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, his opinion as to the etiology of his current DJD of the right hand is outweighed by the medical opinion evidence, particularly the 2012 VA opinion.  In this regard, the examiner considered the reported history in arriving at her opinion, as well as the contemporaneous VA records and service treatment records.  The Board does, in fact, adopt the 2012 VA examiner's opinion on which it bases its determination that service connection for right hand DJD is not warranted. 

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's DJD of the right hand is causally related to his service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

      DJD of Bilateral Ankles

Service treatment records show no ankle disability at entrance or separation.  Clinical evaluations were normal at both entrance and separation as to the lower extremities.  There was no treatment for a condition of the ankles.

The June 2011 VA treatment records reflect a complaint of stiffness in the joints.  Musculoskeletal system was noted to be within normal limits.  

The report of the April 2012 VA Gulf War examination reflects the Veteran's complaints of bilateral ankle pain and stiffness.  The examiner diagnosed very mild DJD of the bilateral ankles.  She opined that the Veteran did not have an unexplained pattern of disability and his complaints regarding the bilateral ankles were less likely as not related to a specific exposure event experienced by the Veteran in SW Asia.  The rationale was that the very mild DJD of the bilateral ankles was a specific diagnosis, that the positive rheumatoid factor may cause stiffness bilaterally in early or mild disease states, and the Veteran's claims folder was silent for ankle injury.

To the extent that the Veteran alleges that DJD of the bilateral ankles or arthritis was actually manifested in service or within the first post-service year, the preponderance of the evidence is against such a claim.  The record as discussed above clearly does not show arthritis until many years following service.  As such, service connection on presumptive basis is denied. 

Additionally, the preponderance of the evidence is against a finding that the current DJD of the bilateral ankles is related to service.  The 2012 VA opinion, which is wholly against the claim, was based on review of the history including service treatment records and commented on both presumptive as well as a direct etiological relationship; it addressed all of the critical medical issues in this claim regarding nexus and is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.  Moreover, it is uncontroverted.  The Board finds it highly probative and persuasive.

VA treatment records dated through the present reflect continued treatment for bilateral ankle pain and stiffness complaints and also show DJD of the bilateral ankles as pointed out by the VA examiner in April 2012.  The records contain no medical opinions linking the Veteran's current DJD of the bilateral ankles to his active duty service generally or any of the aforementioned service-related acts of prolonged standing on deck, cold nights spent outside during the Gulf War or proximity to chemicals encountered in a war zone specifically.  In fact, the VA examiner specifically opined against such a relationship.  Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's DJD of the bilateral ankles is causally related to his active duty service.  As such, the third element has not been met, and direct service connection is not warranted.

In making this decision, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno, 6 Vet. App. at 470.  However, his opinion as to the etiology of his current DJD of the bilateral ankles is outweighed by the medical opinion evidence, particularly the 2012 VA opinion.  In this regard, the examiner considered the reported history in arriving at her opinion, as well as the contemporaneous VA records and service treatment records.  The Board does, in fact, adopt the 2012 VA examiner's opinion on which it bases its determination that service connection for DJD of the bilateral ankles is not warranted. 

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's DJD of the bilateral ankles is causally related to his service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

      Cervical Spine DDD

Service treatment records show no neck or cervical spine disability at entrance or separation.  Clinical evaluations were normal at both entrance and separation as to the spine and neurological system.  There was no treatment or complaints related to a cervical spine condition.  

The June 2011 VA treatment records reflect a complaint of stiffness in the joints not specific to the neck.  Musculoskeletal system was noted to be within normal limits, and neurological examination was recorded as grossly intact.  The neck was noted as supple.  

The report of the April 2012 VA Gulf War examination reflects the Veteran's complaints of daily tightness and stiffness in the neck and back, particularly in the morning.  The examiner diagnosed mild cervical DDD at C3-4, straightening of the usual cervical lordosis.  She opined that the Veteran did not have an unexplained pattern of disability and his complaints regarding the cervical spine were less likely as not related to a specific exposure event experienced by the Veteran in SW Asia.  The rationale was that the cervical DDD and mild alignment constituted a specific diagnosis, and the Veteran's claims folder was silent for a pattern of cervical pain.

To the extent that the Veteran alleges that a chronic cervical spine condition, identified as DDD, was actually manifested in service or within the first post-service year, the preponderance of the evidence is against such a claim.  The record as discussed above clearly does not show any cervical complaints or findings until many years following service.  As such, service connection on presumptive basis is denied. 

Additionally, the preponderance of the evidence is against a finding that the current cervical spine DDD is related to service.  The 2012 VA opinion, which is wholly against the claim, was based on review of the history including service treatment records and commented on both presumptive as well as a direct etiological relationship; it addressed all of the critical medical issues in this claim regarding nexus and is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.  Moreover, it is uncontroverted by any other medical evidence.  The Board finds it highly probative and persuasive.

VA treatment records dated through the present reflect continued treatment for neck pain and stiffness complaints and also show cervical spine DDD as pointed out by the VA examiner in 2012.  The records contain no medical opinions linking the Veteran's current cervical spine disability to his active duty service generally or any of the aforementioned service-related acts of prolonged standing on deck, cold nights spent outside during the Gulf War or proximity to chemicals encountered in a war zone specifically.  In fact, the VA examiner specifically opined against such a relationship.  Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's cervical spine DDD is causally related to his active duty service.  As such, the third element has not been met, and direct service connection is not warranted.

In making this decision, the Board must again fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno, 6 Vet. App. at 470.  However, his opinion as to the etiology of his current cervical spine DDD is outweighed by the medical opinion evidence, particularly the 2012 VA opinion.  In this regard, the examiner considered the reported history in arriving at her opinion, as well as the contemporaneous VA records and service treatment records.  The Board does, in fact, adopt the 2012 VA examiner's opinion on which it bases its determination that service connection for cervical spine DDD is not warranted. 

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's cervical spine DDD is causally related to his service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.



ORDER

Service connection for DJD of the right hand is denied.

Service connection for DJD of the bilateral ankles is denied.

Service connection for cervical DDD is denied.


REMAND

Remand is necessary prior to analyzing the merits of the remaining service connection claims. 

Regarding bilateral hearing loss, a March 2015 report of VA audiology assessment has been added to the record subsequent to the statement of the case.  This report reflects that a comprehensive audiological assessment was performed, which included an audiogram.  The actual audiogram results were not included in the report.  The AOJ must associate with the claims file all of the Veteran's records found in the CPRS under "TOOLS-AUDIOGRAM DISPLAY" cited to in the March 5, 2015, VA audiological assessment.  

Moreover, the Board notes that this claim has been denied because the Veteran was found not to have hearing loss for VA purposes on a 2011 VA audiological examination.  Parenthetically, service connection is in effect for tinnitus based on noise exposure during service.  The Veteran has articulated in recent communications, to include his June 2014 substantive appeal, that he has current hearing loss and has been told so by VA examiners.  Under the circumstances, the Board finds that a VA audiological evaluation is warranted to determine whether he has current bilateral hearing loss related to noise exposure during service, to include noises inherent when working on a flight deck on an aircraft carrier.  

Additionally, the record reflects that the Veteran was treated shortly prior to separation from service for lumbar strain and gastritis.  It is his contention that he has had ongoing symptoms involving the low back and his stomach since that treatment.  He currently has a diagnosis of GERD and DJD of the lumbar spine.  The April 2012 Gulf War examination report reflects negative opinions with regard to whether these current diagnoses represent an unexplained pattern of disability or are related to a specific exposure event experienced by the Veteran in Southwest Asia.  The report does not reflect an opinion as to whether it is as likely as not that the Veteran's current GERD or DJD of the lumbar spine are otherwise related to the back and stomach manifestations in service.  Under the circumstances, the Board finds that such an opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim entitlement to service connection for bilateral flat feet, the Board notes that the Veteran has a current diagnosis of bilateral plantar fasciitis and heel spur syndrome, initially thought to be flat feet.  See October 2013 VA podiatry consultation; see also April 2012 VA X-ray results of mild flat foot deformity bilaterally.  While his service induction and separation examinations do not reflect flat feet, he has asserted that he suffered damage to his feet during long periods standing on the flight deck in boots.  See March 2014 Veteran's statements and July 2014 Substantive Appeal.  Again, the Veteran is competent to speak to observable symptoms such as pain, and these symptoms are capable of lay observation.  VA regulations provide that VA will assist a Veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Board finds that, under the circumstances, examination and opinion should be obtained as to this matter.

Finally, as fatigue has been attributed by a medical examiner in part to GERD, this matter is inextricably intertwined with the claim of entitlement to service connection for GERD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the claim for fatigue must be deferred until the required evidentiary development discussed above is completed.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's records found in the CPRS under "TOOLS-AUDIOGRAM DISPLAY," cited in a March 5, 2015, VA treatment record from Atlanta VA Medical Center.

2.  Thereafter, schedule the Veteran for an examination by a VA audiologist, to include an audiometric evaluation.  Provide the claims folder to the examiner for review prior to evaluation.  The examiner must then furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) the Veteran has bilateral hearing loss related to noise exposure service.  A complete rationale for the opinion must be provided.

3.  Thereafter, schedule the Veteran for an examination for his disability claimed as bilateral flat feet.  Review of the entire record is required; however attention is invited to the Veteran's assertions that in service he spent hours standing on the flight deck in boots which caused his feet to hurt.  The examiner must then furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) that any current disability claimed as bilateral flat feet is etiologically related to the Veteran's service or service-connected disabilities.  

The underlying reasons for each opinion expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility" but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Return the claims file to the examiner who conducted the April 2012 examination, or an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's DJD of the lumbar spine and GERD.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

Review of the entire record is required; however attention is invited to in-service treatment records for low back and stomach problems in 1993.  

The examiner is asked to provide opinions as to the following: 

a.  Whether it is at least as likely as not (50 percent or better probability) that any current DJD of the thoracolumbar spine is etiologically related to the Veteran's service or service-connected disabilities. 

b.  Whether it is at least as likely as not (50 percent or better probability) that any current GERD is etiologically related to the Veteran's service or service-connected disabilities.

The underlying reasons for each opinion expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility" but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After taking any further development deemed appropriate, re-adjudicate the claims.  If any benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford an opportunity to respond before the case returns to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


